                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Rodney L. Ladson,                )             Case No. 4:18-cv-02597-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                        ORDER
                                 )
Warden Edsel T. Taylor,          )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Thomas

E. Rogers, III, for pre-trial proceedings and a Report and Recommendation (“Report”).

On October 29, 2018, the Magistrate Judge issued a Report recommending that this

action be summarily dismissed as untimely. ECF No. 12. Petitioner filed objections to

the Report. ECF No. 14.

                                 APPLICABLE LAW

Standard of Review

      The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The


                                           1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

Habeas Corpus

       Petitioner’s claims are governed by 28 U.S.C. § 2254(d), which provides that his

petition cannot be granted unless the claims “(1) resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). “[A] federal habeas court

may not issue the writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Williams v. Taylor,

529 U.S. 362, 411 (2000). Importantly, “a determination of a factual issue made by a


                                             2
State court shall be presumed to be correct,” and Petitioner has “the burden of rebutting

the presumption of correctness by clear and convincing evidence.”                  28 U.S.C.

§ 2254(e)(1).

       Statute of Limitations

       Under the Antiterrorism and Effective Death Penalty Act of 1996, petitioners have

one year to file a petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). The limitations

period runs from the latest of four dates:

                (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws
                of the United States is removed, if the applicant was
                prevented from filing by such State action;

                C) the date on which the constitutional right asserted was
                initially recognized by the Supreme Court, if the right has been
                newly recognized by the Supreme Court and made
                retroactively applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or
                claims presented could have been discovered through the
                exercise of due diligence.

Id. § 2244(d)(1)(A)–(D). However, the statute tolls the limitations period during the time

“a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending.” Id. § 2244(d)(2).



                                               3
       An application for post-conviction or other collateral review is not properly filed if

the application is untimely under state law. Pace v. DiGuglielmo, 544 U.S. 408, 414

(2005) (“When a post conviction petition is untimely under state law, ‘that [is] the end of

the matter’ for purposes of § 2244(d)(2).” (alteration in original)). In Pace, the United

States Supreme Court held that time limits on filing applications for post-conviction or

collateral review are filing conditions, no matter the form of the time limit. Id. at 417.

Therefore, if an application for post-conviction or collateral review is barred by a state

statute of limitations, statutory tolling under § 2244(d)(2) does not apply because the

application was not properly filed.

       The Supreme Court has recognized that the limitations period may be equitably

tolled if the petitioner shows (1) he has been diligently pursuing his rights and (2) some

extraordinary circumstance stood in his way, preventing him from timely filing his habeas

petition. Holland v. Florida, 560 U.S. 631, 648 (2010) (quoting Pace, 544 U.S. at 418).

Therefore, “specific circumstances . . . could warrant special treatment in an appropriate

case” such that the limitations period is not strictly applied. Id. at 650.

                                        DISCUSSION

       The Magistrate Judge found that Petitioner failed to file his Petition within the one-

year limitations period; accordingly, he determined that the Petition is time-barred. He

notes that Petitioner failed to allege that he was entitled to equitable tolling and that

Petitioner had presented no evidence in support of equitable tolling.


                                               4
       Petitioner objects to the Magistrate Judge's recommendation and argues for the

first time that he is entitled to equitable tolling. He contends that he was prevented from

filing an application for post-conviction relief (“PCR”) because he had problems with his

eyes beginning in 2004 and had at least three surgeries for various ailments. He also

argues the merits of his claim that he was mentally incapacitated at the time of his guilty

plea. Finally, he asserts that his PCR application was properly filed under South Carolina

law and the PCR court erred in finding his application was untimely.

       The Court has conducted a de novo review of the record and the applicable law in

this case. Petitioner pled guilty to murder on November 5, 1999. He did not file a direct

appeal. He filed a PCR application on February 29, 2012, and the remittitur was filed on

September 4, 2018. Even if the Court were to consider Petitioner’s health issues for

purposes of equitable tolling, Petitioner alleges these issues began in 2004. At that time,

the statute of limitations had already run. Petitioner has failed to demonstrate that he

diligently pursued his rights and, therefore, is not entitled to equitable tolling. Thus, his

objections are overruled.

                                       CONCLUSION

       The Court adopts the Magistrate Judge’s Report and Recommendation [12].

Accordingly, the Petition is DENIED.

                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:


                                             5
              (c) (2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c) (3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is DENIED.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
April 16, 2019
Spartanburg, South Carolina




                                              6
